Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
DETAILED ACTION
The applicant’s amendment/remarks dated 06/13/2022 have been received, entered, and fully considered. Claims 1, 4-17, 19-20 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008114707 in view of Lakic et al. (US2017/0015402), and further view of GB876438 and Klettke (US 2017/0247103).
Regarding Claim 1, JP2008114707 discloses an aircraft assembly (Fig. 1) comprising: a fuselage portion (11, Fig. 1) partially defining a pressure vessel; and a wing unit (12, Fig. 1) attached to the fuselage portion, the wing unit comprising a first wing (12R, Fig. 1) extending in a first lateral direction relative to the fuselage portion and a second wing  (12L, Fig. 1) extending in an opposite second lateral direction relative to the fuselage portion, a curved portion (17, Fig. 2, para. [0013] of machine translation) of an upper wing skin defined by the first wing and the second wing defining part of the pressure vessel partially defined by the fuselage portion.  
JP2008114707 is silent, but Lakic teaches an assembly comprising a strut defining a load path between the upper wing skin portion and a structure of the fuselage portion (i.e. fuselage to wing connection 150, Fig 1; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of JP2008114707 with the strut/connections taught in Lakic in order to mitigate the transfer of unwanted loads from the wing to the fuselage or vice versa.
The modified JP2008114707 is silent, but GB876438 teaches an assembly wherein the upper wing skin portion has a convex curvature relative to the wing unit (1, 2, Fig. 1, page 2, lines 27-28 and 40-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of JP2008114707 and Lakic with the convex curvature skin portion taught in GB876438 in order to minimize the loading on the wing structure and the fuselage.
The modified JP2008114707 is silent, but Klettke teaches a struct that permits a lengthwise adjustment (abstract, 7, Fig. 1, para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the strut of the modified JP2008114707 lengthwise adjustable as taught in Klettke in order to adjust the loading on the wing structure and the fuselage as well as allow minor pivoting of the aircraft wing.
Regarding Claims 4 and 19, JP2008114707 is silent, but Lakic teaches an assembly comprising a plurality of struts defining respective load paths between the upper wing skin portion and a structure of the fuselage portion, the plurality of struts being distributed within an area of the upper wing skin portion. (i.e. plurality of fuselage to wing connection 150, Fig 1; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of JP2008114707 with the plurality of distributed  struts taught in Lakic in order to distribute the loading and prevent concentrated loading between the skin portion and the fuselage structure.
Regarding Claims 5 and 20, the modified JP2008114707 discloses the claimed invention except the structure of the fuselage portion is a floor beam of the fuselage portion.  It would have been an obvious matter of design choice to make the structure of the fuselage portion is a floor beam of the fuselage portion, since applicant has not disclosed that making the structure of the fuselage portion a floor beam of the fuselage portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the structure of the fuselage portion disclosed in the modified JP2008114707.
Regarding Claim 6, the modified JP2008114707 disclose the claimed invention except at least some of the upper wing skin portion is non-parallel to the floor beam.  It would have been an obvious matter of design choice to make some of the upper wing skin portion non-parallel to the floor beam of the fuselage portion, since applicant has not disclosed that making at least some of the upper wing skin portion non-parallel to the floor beam solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the upper wing skin portion disclosed in the modified JP2008114707.
Regarding Claim 7, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein a curvature of the upper wing skin portion is defined by a structural rib disposed at or proximate a root of the first wing (16, Fig. 2).  
Regarding Claims 8 and 11, the modified JP2008114707 discloses the claimed invention except at least some of the upper wing skin portion is non-parallel to the longitudinal axis of the fuselage portion.  It would have been an obvious matter of design choice to make some of the upper wing skin portion non-parallel to the longitudinal axis of the fuselage portion, since applicant has not disclosed that making at least some of the upper wing skin portion non-parallel to the longitudinal axis of the fuselage portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the upper wing skin portion disclosed in the modified JP2008114707.
Regarding Claim 9, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein the upper wing skin portion comprises a longitudinal seam between the first wing and the second wing that lies in a plane that is parallel to a longitudinal axis of the fuselage portion (17, 27, Fig. 2).  
Regarding Claim 10, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein the upper wing skin portion extends longitudinally between a forward portion of the wing unit and an aft portion the wing unit, the entirety of the upper wing skin portion defining part of the pressure vessel being free of any transverse seams relative to the longitudinal axis (17, 27, Fig. 2).  
Regarding Claim 12, JP2008114707 and Lakic are silent, but GB876438 teaches an assembly wherein the entirety of the upper wing skin portion defining part of the pressure vessel comprises only one seam (at 10, Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 and Lakic with the only one seam taught in GB876438 in order to create a stronger connection with minimal connecting parts as well as minimal possible fault lines.
Regarding Claim 13, JP2008114707 and Lakic are silent, but GB876438 teaches an assembly wherein the only one seam is lies in a plane that is substantially parallel to a longitudinal axis of the fuselage portion and is disposed at a mid-point along a wingspan of the wing unit (Fig. 1, Fig. 2).  
Regarding Claim 14, JP2008114707 discloses an aircraft comprising the assembly as defined in claim 1.  
Regarding Claim 15, JP2008114707 discloses an aircraft assembly  (Fig. 1)comprising: a fuselage portion (11, Fig. 1) partially defining a pressure vessel and having a longitudinal axis; and a wing unit (12, Fig. 1) attached to the fuselage portion, the wing unit comprising a first wing (12R, Fig. 1) extending in a first lateral direction relative to the fuselage portion and a second wing (12L, Fig. 1) extending in an opposite second lateral direction relative to the fuselage portion, a portion of an upper wing skin (17, Fig. 2) defined by the first wing and the second wing defining part of the pressure vessel partially defined by the fuselage portion where the upper wing skin portion comprises a longitudinal seam (27, Fig. 2) between the first wing and the second wing that lies in a plane that is parallel to the longitudinal axis of the fuselage portion.  
JP2008114707 is silent, but Lakic teaches an assembly comprising a strut defining a load path between the upper wing skin portion and a structure of the fuselage portion (i.e. fuselage to wing connection 150, Fig 1; Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 with the strut/connections taught in Lakic in order to mitigate the transfer of unwanted loads from the wing to the fuselage or vice versa.
The modified JP2008114707 is silent, but GB876438 teaches an assembly wherein the upper wing skin portion has a convex curvature relative to the wing unit (1, 2, Fig. 1, page 2, lines 27-28 and 40-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 and Lakic with the convex curvature skin portion taught in GB876438 in order to minimize the loading on the wing structure and the fuselage.
The modified JP2008114707 is silent, but Klettke teaches a struct that permits a lengthwise adjustment (abstract, 7, Fig. 1, para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the strut of the modified JP2008114707 lengthwise adjustable as taught in Klettke in order to adjust the loading on the wing structure and the fuselage as well as allow minor pivoting of the aircraft wing.
Regarding Claim 16, JP2008114707 discloses wherein the entirety of the upper wing skin portion comprises only the longitudinal seam (27, Fig. 1).  
Regarding Claim 17, JP2008114707 discloses wherein the entirety of the upper wing skin portion is free of any transverse seams relative to the longitudinal axis (27, Fig. 1).  

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klettke (US 2017/0247103 (see the 35 USC 103 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642